Case 1:19-cv-00253-JLS Document 8 Filed 07/17/20 Page 1of5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

KENNETH PRINGLE,

Petitioner,
v. 19-CV-253-JLS
A. AWOPETU,
Respondent.

 

DECISION AND ORDER

Pro se petitioner Kenneth Pringle, a prisoner confined at Wyoming
Correctional Facility, seeks relief pursuant to 28 U.S.C. § 2254. He alleges that his
December 5, 2005 conviction in New York State Supreme Court, Erie County, was
unconstitutionally obtained. Dkt. 1.

According to 28 U.S.C. § 2244(d)(1), a one-year period of limitations applies to
an application for a writ of habeas corpus by a person in custody pursuant toa
judgment of a state court. The limitation period shall run from the latest of:

(A) — the date on which the judgment became final by the
conclusion of direct review or the expiration of the time for
seeking such review;

(B) the date on which the impediment to filing an
application created by State action in violation of the
Constitution or laws of the United States is removed, if the
applicant was prevented from filing by such State action;
(C) the date on which the constitutional right asserted

was initially recognized by the [United States] Supreme
Court, if the right has been newly recognized by the
Case 1:19-cv-00253-JLS Document 8 Filed 07/17/20 Page 2 of 5

Supreme Court and made retroactively applicable to cases
on collateral review; or

(D) the date on which the factual predicate of the claim
or claims presented could have been discovered through
the exercise of due diligence.

See 28 U.S.C. § 2244(d)(1).

It appears that Pringle’s Petition should be barred under 28 U.S.C.

§ 2244(d)(1). Specifically, it appears that more than a year has passed from the
date on which Pringle’s judgment of conviction became final—even taking into
account the effect of any tolling periods provided by the filing of the collateral
attacks listed in the Petition. See Dkt. 1, {J 15, 16, 18.

Pringle’s conviction was affirmed by the New York State Supreme Court
Appellate Division, Fourth Department, on March 19, 2010. See People v. Pringle,
71 A.D.8d 1450, 896 N.Y.S.2d 772 (2010). And on July 14, 2010, Pringle was denied
leave to appeal to the New York Court of Appeals. See People v. Pringle, 15 N.Y.3d
777 (2010). Dkt. 1, 4 11. He did not file a petition for a writ of certiorari with the
United States Supreme Court. Id., 4] 12.

Accordingly, for purposes of 28 U.S.C. § 2244(d)(1)(A), the date on which the
conviction became final was October 12, 2010—in other words, 90 days after the
date the Court of Appeals denied leave to appeal. See, e.g., Shelton v. Smith, No.
9:09-cv-1151 GLS/ATB, 2011 WL 2473014, at *1 (N.D.N.Y. June 21, 2011) ([T]he
statute of limitations began to run ninety days after leave to appeal was denied by

the New York Court of Appeals.”). Pringle did not file this Petition until February
Case 1:19-cv-00253-JLS Document 8 Filed 07/17/20 Page 3of5

20, 2019,! a number of years after his conviction became final for purposes of
Section 2244(d)(1)(A).

At some point, Pringle filed a state court motion collaterally attacking his
conviction pursuant to New York Criminal Procedure Law Section 440.10. Dkt. 1, §
15. The motion was denied on February 3, 2009. Pringle filed a second Section
440.10 motion on April 9, 2015, which was denied on December 23, 2015. Dkt. 1, 4
16. The statute of hmitations would generally be tolled from the date the Section
440.10 motion was filed until the time the Appellate Division denied leave to
appeal. See, e.g., Raucci v. Kirkpatrick, 9:16-CV-0031, 2016 WL 2044985, at *3, n.4
(N.D.N.Y. Jan. 5, 2016) (“The statute of limitations was tolled by the filing of the
CPL § 440 motion, and remains tolled until either: (1) the time to seek leave to
appeal from the denial of the CPL § 440 motion expires (see CPL § 460.10(4)(a)); or
(2) the date the Appellate Division decides any motion for leave to appeal.”) (citing
28 U.S.C. § 2244(d)(1)(A) and Saunders v. Senkowski, 587 F.3d 548, 548 (2d Cir.
2009)). Yet, there is no indication here that Pringle’s Section 440.10 motions tolled
the statute of limitations because he does not allege that either were filed before the
statute of limitations expired.

The filing of a post-conviction motion collaterally attacking a conviction does

not reset the statute of limitations period. See Smith v. McGinnis, 208 F.3d 13, 17

 

! Pursuant to the prison mail box rule, the Petition was filed on the date that it was
signed. See Houston v. Lack, 487 U.S. 266, 271 (1988); see also Dory v. Ryan, 999
F.2d 679, 682 (2d Cir. 1993), modified on rehearing, 25 F.3d 81 (2d Cir. 1994) (a pro
se prisoner litigant’s papers are deemed filed when they are placed in the hands of
prison officials for mailing).
Case 1:19-cv-00253-JLS Document 8 Filed 07/17/20 Page 4 of 5

(2d Cir. 2000) (per curiam) (holding that the tolling provision contained in Section
2244(d) does not reset the date from which the one-year limitations periods begins
to run); see also Youngblood v. Greiner, No. 00 Civ. 7984 (DLC), 2003 WL 145546, at
*2n.3(S.D.N.Y. Jan. 21, 2003), on reconsideration, No. 00 Civ.7984 DLC, 2003 WL
21386251 (S.D.N.Y. June 16, 2003) (“Smith v. McGinnis ... made clear that the
limitations period does not begin anew after collateral relief is pursued”).

Therefore, Pringle’s Petition appears to be untimely.

Before the Court can dismiss the Petition as untimely, it must first provide
Pringle notice and opportunity to be heard on the statute of limitations issue. See
Acosta v. Artuz, 221 F.3d 117, 125 (2d Cir. 2000). Accordingly, Pringle is directed to
complete the attached Section 2254 Timeliness Response Form and return it to the
Clerk of Court no later than forty-five (45) days from the entry of this Order.

Pringle is directed to include specific and detailed information addressing the
Court’s timeliness concerns. Pringle should include the specific date when his first
collateral attack was filed, along with the filing and decision dates of each Section
440.10 motion and each appeal, if any. Pringle should also provide the Court with
any other information that may be relevant to the Court’s determination of the
statute of limitations issue, including whether there are grounds for equitable
tolling of the statute of limitations. See Smith, 208 F.3d at 17 (In order to be
entitled to equitable tolling, the petitioner must establish that (a) “extraordinary
circumstances” prevented him from filing a timely petition, and (b) he acted with

“reasonable diligence” during the period for which he now seeks tolling.)
Case 1:19-cv-00253-JLS Document 8 Filed 07/17/20 Page 5of5

Failure to return the completed form to the Court by forty-five (45) days from
the entry of this Order will result in the automatic dismissal of the Petition.

ORDER

For the reasons explained above,

IT HEREBY IS ORDERED that Pringle is directed to file a completed Section
2254 Timeliness Response Form no later than 45 days from the entry of this
Order; and it is further

ORDERED, that if Pringle’s Section 2254 Timeliness Response Form is not
filed by 45 days from the entry of this Order, the Clerk of the Court is directed to

dismiss the Petition as untimely pursuant to 28 U.S.C. § 2244(b)(1) without further

order.
SO ORDERED.
Dated: July 17, 2020

Buffalo, New York

JOHNL- SINATRA, JR. eo
UNITED STATES DISTRICT JUDGE
